Case 1:19-cv-06199-PGG Document 30-19 Filed 10/04/19 Page 1 of 4
8/27/2019 FW: osher conversion

Ari Kluger

L.H. Financial inc.
510 Madison Avenue
Suite 1400

New York N.Y. 10022
212-586-8224

212-586-8244 (F)

This communication does not reflect an intention by the sender or the
sender's principal, employer, customer or client to conduct a transaction
or make any agreement by electronic means. Nothing contained in this
message or in any attachment shall satisfy the requirements for a
writing, and nothing contained herein shall constitute a contract or
electronic signature under the Electronic Signatures in Global and
National Commerce Act, any version of the Uniform Electronic Transactions
Act or any other statute governing electronic transactions.

From: "Mark A. Absher" <mark.absher@shiftpixy.com>

Date: Thursday, December 27, 2018 at 2:47 PM

To: Seeking Alpha <akluger@lhfin.com>

Ce: Scott Absher <scott.absher@shiftpixy.com>, Patrice Launay <patrice.launay(@shiftpixy.com>, michael
williams <michael@gopublicdirect.com>, Jason Diamond <jdiamond@drexelhamilton.com>

Subject: RE: osher conversion

Thank-you for the clarification. That’s helpful.
Case 1:19-cv-06199-PGG Document 30-19 Filed 10/04/19 Page 2 of 4
8/27/2019 FW: osher conversion

Mark Absher be ShiftPixy

Registered In-House Counsel

P: 949.245.7306 M: 949.299.7769 O: 888.798.9100 x133 % iy ry,
lee leu lei
FacebookTwitter Linkedin
icon icon icon

1 Venture Suite 150, Irvine, CA 92618 | www.shiftpixy.com

This email message is intended only for the use of the individual or entity to which it is addressed and may contain information
which is privileged, confidential or exempt from disclosure under applicable law. If the reader of this message is not the intended
recipient or the employee or agent responsible for delivering the message to the intended recipient; (1) you are hereby notified that
any dissemination, distribution or copying of this communication is strictly prohibited and (2) please notify us immediately by

telephone and destroy the original message.

From: Ari Kluger <akluger@|hfin.com>

Sent: Thursday, December 27, 2018 11:43 AM

To: Mark A. Absher <mark.absher@shiftpixy.com>

Ce: Scott Absher <scott.absher@shiftpixy.com>; Patrice Launay <patrice.launay@shiftpixy.com>; michael williams
<michael@gopublicdirect.com>; Jason Diamond <jdiamond@drexelhamilton.com>

Subject: Re: osher conversion

The investor has monthly amortization payments which is priced based off of the vwap provision

The investor has the right defer each monthly amortization and then can choose to accelerate up to 3 monthly amortization
payments every month

these conversions for both alpha and osher are accelerated amortization payments

Leoittadda warilkaw
19 Filed 10/04/19 Page 3 of 4

: Osher conversion

8/27/2019 Case 1:19-cv-06199-PGG Document 30-

Ari Kluger

L.H. Financial Inc.
510 Madison Avenue
Suite 1400

New York N.Y. 10022
212-586-8224

212-586-8244 (F)

sender's principal, employer, customer or client to conduct a transaction
or make any agreement by electronic means. Nothing contained in this
message or in any attachment shall Satisfy the requirements for a
writing, and nothing contained herein shall constitute a contract or
electronic Signature under the Electronic Signatures in Global and
National Commerce Act, any version of the Uniform Electronic Transactions
Act or any other statute S0verning electronic transactions.

From: "Mark A. Absher" Smark.absher@shiftpixy.com>
Date: Thursday, December 27, 2018 at 2:38 PM
To: Seeking Alpha <akluger@Jhfin.com>

Ce: Scott Absher <scott.absher@shifipixy.com>, Patrice Launay “pattice.launay@shiftpixy.com>, michael
williams <michael@gopub!] icdirect.com>, Jason Diamond <jdiamond@drexelhamilton com>

Subject: RE: osher conversion

 

 

Ari—

We are just wondering why the investor is Claiming a right to a VWAP discount on conversion as opposed to
price of $2.49/share, given the following language of the note:

kzitter's mailbox
8/27/2019 Case 1:19-cv-06199-PGG men eg ru “oe 4 P

b) Conversion Price. The conversion price in effect on any Conversion Date shall be equal to $2.49, subject to adjustment
herein (the “Conversion Price”), However, from and after the Maturity Date, the Conversion Price shall be equal to the lesser

 

 

of (i) the then Conversion Price and (ii) 85% of the VWAP for the Trading Day immediately prior to the applicable

Conversion Date, Nothing herein shall limit a Holder's right to pursue actual damages or declare an Event of Default pursuant

to Section 8 hereof and the Holder shall have the right to pursue all remedies available to it hereunder, at law or in equity

including, without limitation, a decree of specific performance and/or injunctive relief. The exercise of any such rights shall

not prohibit the Holder from seeking to enforce damages pursuant to any other Section hereof or under applicable law.

| note that the Maturity Date is September 4, 2019,

Can you explain?

Thanks,

Mark Absher le ShifiPixy

Registered In-House Counsel

P: 949.245.7306 M: 949.299.7769 O: 888.798.9100 x133 bo Rm Cb
ial a al .
F acebook Twitter Linkedin

. ao: icon icon icon
1 Venture Suite 150, Irvine, CA 92618 | www.shiftpixy.com

 

telephone and destroy the original message.

From: Ari Kluger <akluger@lhfin.com>

Sent: Thursday, December 27,2018 10:41 AM

To: Mark A. Absher Smark.absher@shiftpixy.com>: Ayisha Ali <ayisha@vstocktransfer.com>: Joseph Donohue
<joseph@vstocktransfer.com>

Ce: Scott Absher <scott.absher@shiftpixy.com>: Patrice Launay <patrice Jaunay@shiftpixy,com>: michael williams
<michael@gopublicdirect.com>

Subject: osher conversion

 

 

 

 

 

kzitter's mailbox
